Helvetia Asset Recovery




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       May 29, 2014

                                    No. 04-14-00012-CV

                                      Burton KAHN,
                                        Appellant

                                             v.

                         HELVETIA ASSET RECOVERY INC.,
                                    Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-18355
                        Honorable Karen H. Pozza, Judge Presiding


                                      ORDER
         Appellee's motion for extension of time to file brief is hereby GRANTED. Appellee's
brief is due on or before June 16, 2014.




                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court